Citation Nr: 1724501	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-13 683 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction (ED), claimed as a result of VA treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus type II, claimed as a result of VA treatment.

[The issue of entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to February 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, a Central Office Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is in the record.  In August 2014 and February 2016, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed additional disability of ED due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed additional disability of diabetes mellitus due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for the additional disability of ED claimed as due to VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for the additional disability of type II diabetes mellitus claimed as due to VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and to Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, the Veteran was sent pre-adjudication notice regarding the claims on appeal by correspondence in March 2010.  

During the March 2014 Board hearing, the undersigned advised the appellant of what is needed to substantiate the claims; his testimony reflects that he is aware of what is necessary to substantiate the claims.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim.  Additionally, VA examination and opinion reports were obtained in July 2015 and May 2016.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Specifically, he alleges that medications he was prescribed by VA for treatment of his hypertension and eye conditions constituted carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA, and resulted in the additional disabilities of ED and type II diabetes mellitus. 

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that medications prescribed by VA health care providers to treat his hypertension and eyes caused his ED and diabetes mellitus, type II.  He submitted internet articles regarding side effects of the medications chlorthalidone (Thalitone) and HCTZ.

The Veteran's VA treatment records show that in April 1999, April 2000, December 2000, and September 2001, he was noted to have intermittent periods of sexual dysfunction while taking Lisinopril.  His hypertension medications were adjusted several times to maintain control and reduce reported side effects.  The medical evidence of record attributes his ED to side effects of a medication prescribed to treat hypertension (for which he is not service connected).  

The VA treatment records show that in April 2007, the Veteran was admitted for emergency room treatment after experiencing an episode of chest discomfort after eating a "greasy hamburger".  A family history of diabetes mellitus was noted.  During this admission, it was noted that he was "recently found to be diabetic"; he was not taking any medications and refused any diabetes mellitus medications while hospitalized.  The assessments included new onset diabetes mellitus.  Medication was prescribed for treatment upon discharge, and the Veteran was instructed in diabetic education, weight loss, and appropriate diet.  On August 2007 treatment, the Veteran reported observing an increase in his blood glucose level (when monitoring his blood glucose levels at home) after beginning a new antihypertensive medication, and the treating medical professional advised him that some medications can elevate blood glucose levels.  Subsequent records reflect ongoing treatment for diabetes.

At the March 2014 Board hearing, the Veteran testified that he was prescribed a variety of medications by VA over the years and he was not advised of their side effects prior to taking the medications.  He testified that he requested different medications because of the side effects.

In August 2014, the Board remanded the matters to obtain an opinion from a VA examiner.  The examiner was requested to address whether the Veteran sustained additional disabilities or aggravation of disabilities, claimed as ED and diabetes as a result of medications prescribed by VA, and was specifically asked to address medications prescribed to treat the Veteran's hypertension and eye condition.

On July 2015 VA examination, the examiner noted that it was very difficult to obtain a history from the Veteran as he made conflicting statements at the time of the exam.   For example, the Veteran reported that a prior primary care physician, Dr. Smith, reportedly informed him that his medical problems were due to his prior treatment with hypertension medications; the examiner noted that the treatment notes written by Dr. Smith do not reflect statements made by the veteran.  Additionally, the Veteran stated that he knew that the medications prescribed for his hypertension could possibly cause ED based on the pharmacy paperwork that accompanied his prescriptions, but then later stated that he did not know that ED had occurred in conjunction with the prescribed hypertension medications until after Dr. Smith reportedly had informed him.  At the time of the exam, the Veteran confirmed that he has received all of his medical care and prescriptions from the Memphis VA Medical Center.  He reported that he was diagnosed with hypertension at the Memphis VA Medical Center in the late 1980s and began treatment with antihypertensive medications at the time of diagnosis.  He reported the onset of ED symptoms around 2005 and began treatment at that time.  The examiner noted that the pharmacy records' earliest documentation of a prescription for an antihypertensive medication (lisinopril) was in 1997.  The examiner noted that a December 2001 treatment record contains the first documentation that the Veteran reported ED concerns and wanted to change medication from lisinopril to Lotensin, because he felt it was affecting his sex life.  He was seen by urology in 2002 and there is no documentation as to the etiology of the ED condition; he was prescribed Viagra.

The Veteran reported on examination that he was diagnosed with type II diabetes mellitus at the Memphis VA Medical Center in 2005 and began treatment with oral medication at that time.  He attributed his diabetes to treatment with medications for his hypertension.  The examiner noted that the Veteran's records indicate he began treatment for hypertension in 1997 with Lisinopril, and he began treatment with Glipizide for diabetes in 2007, i.e. 10 years later.  The examiner noted that the longitudinal progress notes document treatment with multiple medications for hypertension and one medication for diabetes (Glipizide); moreover, the longitudinal notes document poorly controlled diabetes and poorly controlled hypertension due to non-compliance with the prescribed medication regimen.  The examiner noted that the Veteran's current medication regimen for hypertension includes amlodipine besylate and Fosinopril.
The VA examiner noted that the package insert for Fosinopril documents side effects probably or possibly related, or of uncertain relationship to treatment, including sexual dysfunction.  The examiner found no documentation in the Fosinopril package insert with respect to diabetes mellitus type II.  The examiner then noted that the package insert for amlodipine besylate documents possible side effects including sexual dysfunction (psychiatric) and hyperglycemia, but there was no documentation with respect to ED.  The examiner opined, therefore, that the Fosinopril package insert documents an uncertain relationship between the adverse event of sexual dysfunction and the use of Fosinopril, and does NOT include documentation that there has been any adverse event with respect to diabetes with the use of this drug, and the amlodipine besylate package insert documents an uncertain causal relationship with respect to sexual dysfunction with the use of this drug and no documentation of adverse events of diabetes with the use of this drug.  The examiner stated that the literature documents several known risk factors for ED which include medical conditions, particularly diabetes or heart conditions, tobacco use, being overweight (especially obesity), medications (including antidepressants, antihistamines and medications used to treat high blood pressure, pain or prostate conditions), psychological conditions such as stress/anxiety/depression, drug and alcohol use, and the natural aging process.  The examiner opined that while the Veteran reports that he has never smoked cigarettes, cigars, or used chewless tobacco in his lifetime and has never been a heavy drinker, he has multiple risk factors for ED, noting that the treatment records document that he has been obese based on BMI since 1999 to the present, medications to treat hypertension and pain, the natural aging process, and poorly controlled diabetes and hypertension.  The examiner noted that there are also references to depression in the treatment records.  The VA examiner noted that the longitudinal provider notes document a lack of compliance with hypertension and diabetes medication regimens with resultant poorly controlled hypertension and diabetes.  The examiner opined that poor control of these two conditions increases the risk for the occurrence of and/or worsening of the ED condition.

The examiner stated that, following FDA approval for a drug, it is available for providers to write prescriptions, and all post-marketed adverse events that occur while on the drug are reported to the pharmaceutical company and/or the FDA directly and reports are sent to the FDA, and the new adverse events are included in updates to the package inserts as needed.  The examiner noted that past pharmacy records indicate the Veteran was treated with different blood pressure medications over time; the corresponding package inserts for some of these medications list hyperglycemia and decreased libido/impotence as adverse events that have occurred with the use of the drug in either clinical trials and/or a post-marketing experience.  However, the examiner noted that the package inserts do NOT document a direct causal relationship nor do they assert an ongoing condition of hyperglycemia and/or decreased libido/impotence, following cessation of the blood pressure medications.  

The examiner noted that there is one antihypertensive drug with which the Veteran was treated in the past, HCTZ25/triamterene 37.5, with a start date in August 2005 and last filled in September 2005, and HCTZ 25 mg with a start date in December 2008 and stop date in December 2009, that documents the following:  "Diabetes mellitus which has been latent may become manifest during thiazide administration.  Side effects observed in association with the use of triamterene and hydrochlorothiazide tablets, other combination products containing triamterene/hydrochlorothiazide, and products containing triamterene or hydrochlorothiazide include the following:  Other: decreased sexual performance."  However, the examiner noted that the Veteran's records indicate he stopped this medication in September 2005 and was diagnosed with, and began treatment for, diabetes in 2007, i.e. 2 years later.  The examiner therefore opined that it is less likely than not that the diabetes condition is secondary to past treatment with HCTZ25/triamterene.  Further, the examiner noted that this medication was restarted in December 2008 and stopped in December 2009 and the Veteran had been diagnosed in 2007.  The examiner therefore opined that it is less likely than not that the diabetes condition is secondary to the past treatment with HCTZ 25/triameterene medication.

In summary, based on the history provided by the veteran, a review of the medical records and package inserts, the July 2015 VA examiner opined that it is less likely than not that the Veteran sustained permanent additional disabilities or aggravation of disabilities, claimed as ED and diabetes mellitus, as a result of medication prescribed by VA for his hypertension.  Specifically, the examiner opined that the temporal relationship between the onset of the diagnosis of hypertension and treatment as per medical records in 1997 and the onset of diagnosis and treatment of diabetes in 2007, i.e. 10 years later, and the onset of ED in 2001, i.e. 4 years later, in conjunction with a lack of a causal relationship per the package inserts for prior treatment of the hypertension with anti-hypertensive medications, in conjunction with the Veteran's objective other multiple risk factors of longitudinal obesity, lack of compliance with blood pressure and diabetes medications with longitudinal documentation of poor control of both conditions due to noncompliance, and the natural aging process, supports the medical opinion as outlined.

Regarding medications prescribed to treat the Veteran's eye condition, the Veteran stated on examination that he has NOT claimed any association between treatment with any medication for his eye condition and a resultant condition of ED and/or diabetes.  The examiner therefore did not address eye medications

In a February 2016 remand, the Board acknowledged the Veteran's statements regarding eye medications at the time of the VA examination but noted that he had previously raised this theory of entitlement at the March 2014 Board hearing.  The Board remanded the matters to obtain an addendum opinion.

In a May 2016 VA record review and medical opinion, the reviewing physician noted that the Veteran's first ophthalmology evaluation was in 2002, and no medications were prescribed at that time; the first prescribed ophthalmic medications noted are Travoprost eye solution and artificial tears in March 2004. He was switched to Latanoprost eye solution in March 2005 to 2007, was restarted on this in 2011, and it continues to be in his active medication list.  Other eye medications noted are Carboxymethylcellulose in August 2005, Dorzolamide/Timolol from 2006 to 2012, and Metipranolol in 2006.  The reviewing physician noted that erectile dysfunction was first noted in 2001, at which time Sildenafil was prescribed, and the Veteran was initiated on medications for type II diabetes mellitus in 2007.  The reviewing physician reviewed the side effect profiles of Travoprost, Artificial Tears, Latanoprost, Carboxymethylcellulose, Dorzolamide/Timolol, and Metipranolol, and found that there are no reported adverse reactions or side effects of ED, hyperglycemia, or diabetes mellitus listed in their drug profiles.  The reviewing physician opined that, therefore, it is less likely than not that the Veteran's ED or diabetes mellitus type II are secondary to or have been aggravated by medications prescribed by VA to treat his eye condition.  

First, the Board finds that the Veteran did not incur additional disability due to VA treatment.  In this regard, the July 2015 VA examiner clearly and in great detail explained that it is less likely than not that the Veteran developed ED and diabetes mellitus as a result of medication prescribed by VA for his hypertension, citing the length of time between the onset of treatment for hypertension (1997) and the onset of diagnosis and treatment of ED (2001) and diabetes (2007); a lack of a causal relationship per the package inserts for prior treatment of the hypertension with anti-hypertensive medications; the other multiple risk factors of obesity, lack of compliance with blood pressure and diabetes medications with a long history of poor control of both conditions due to noncompliance, and the natural aging process.

Additionally, the Board finds that the Veteran's claims cannot prevail under the remaining criteria set forth under 38 U.S.C.A. § 1151.  The most probative evidence of record fails to establish that the Veteran incurred additional disabilities of ED and diabetes mellitus as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  The Board finds the medical opinions of the two VA physicians of significant probative value.  The 2015 and 2016 VA reviewing physicians concluded that there was no evidence of any error, negligence or fault on VA's part, or an event not reasonably foreseeable that proximately caused the Veteran's additional disabilities.  The VA physicians found no negligence, carelessness or lack of skill in its treatment of the Veteran.  The preponderance of the evidence is against a finding that there was a causal relationship between the VA medical treatment provided and the Veteran's ED and diabetes mellitus and competent medical evidence established that there was no fault on the part of VA in the treatment provided.   The threshold (and dispositive in this case) factor is the lack of a nexus between the VA treatment provided and the Veteran's ED and diabetes mellitus.  The July 2015 and May 2016 VA medical providers explicitly opined that there is no medical support for the Veteran's contentions.  These opinions are by medical professionals competent to provide them, cite to supporting factual data, and explain the underlying rationale which cites to current medical knowledge; hence, they are probative evidence in this matter.  As there is no competent (medical opinion) evidence to the contrary, the Board finds them persuasive. 

The Board notes that the Veteran asserts that he suffered from additional disabilities due to improper care on the part of the VA under 38 U.S.C.A. § 1151.  While the Veteran is competent to describe his symptoms, he is not shown to possess specialized training sufficient to render a medical opinion as to the etiology of ED or diabetes mellitus.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has offered only conclusory statements when contending that his ED and diabetes mellitus were caused or aggravated by improper care by the VA.  By contrast, the VA physicians took into consideration all of the relevant facts in providing the opinions, to include the Veteran's full medical history and the associated risks of the medications prescribed.  Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the VA physicians and health care providers than the Veteran's lay opinions.  Id.   

For the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151 for ED or type II diabetes mellitus.



ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ED is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


